Citation Nr: 0912320	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether M.A.L. may be recognized as the Veteran's adopted 
child for VA purposes.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
November 1941 to September 1942 and the Regular Philippine 
Army from May 1945 to May 1946.  The Veteran died in February 
2005.  The appellant is the Veteran's daughter.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  A regional trial court in the Philippines issued a 
decision in February 2004 granting a petition by the Veteran 
to adopt M.A.L. as his child.

2.  The natural parents of M.A.L. lived in the same household 
as M.A.L. and did not fully relinquish custody.

3.  In the year immediately preceding the Veteran's death, 
the Veteran was not entitled to or receiving a dependent's 
allowance or similar monetary benefit payable under title 38, 
United States Code.


CONCLUSION OF LAW

The criteria for recognition of M.A.L. as the child of the 
Veteran have not been met.  38 U.S.C.A. § 101(4) (West 2002); 
38 C.F.R. § 3.57 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction. Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to obtain other 
relevant medical records.  The duty to assist also requires 
VA to provide the claimant with a medical examination or a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2008).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

The issue before the Board is whether M.A.L. may be 
recognized as the Veteran's child for purposes of VA 
benefits.  The Board's review is limited to interpreting the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000).  Nevertheless, a July 2006 letter provided the 
appellant with notice of the information and evidence 
required to substantiate this claim.  

II.  Analysis of Claim

The appellant contends that M.A.L. should be recognized as 
the adopted child of the Veteran for VA benefits purposes.  

A "child of a veteran" includes a child legally adopted 
before the age of 18 years, and (i) who is under the age of 
18 years; or (ii) who, before reaching the age of 18 years, 
became permanently incapable of self-support; or (iii) who, 
after reaching the age of 19 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. §§ 101(4); 38 C.F.R. § 
3.57.  The evidence of a relationship must be shown by a copy 
of the decree of adoption or a copy of the adoptive placement 
agreement and such other evidence as may be necessary.  
38 C.F.R. § 3.210.  

Under 38 C.F.R. § 3.57(e)(3), a person shall not be 
considered to have been a legally adopted child of a veteran 
as of the date of the veteran's death and thereafter unless 
one of the following conditions is met.  (i)  The veteran was 
entitled to and receiving for the person a dependent's 
allowance or similar monetary benefit payable under title 38, 
United States Code, at any time within the 1-year period 
immediately preceding the veteran's death; or (ii) The person 
met the requirements of paragraph (e)(2) of this section for 
a period of at least 1 year prior to the veteran's death.  
Under 38 C.F.R. § 3.57(e)(2), a person residing outside any 
of the States shall not be considered to be a legally adopted 
child of a veteran during the lifetime of the veteran unless 
all of the following conditions are met.  (i) The person was 
less than 18 years of age at the time of adoption.  (ii) The 
person is receiving one-half or more of the person's support 
from the veteran.  (iii) The person is not in the custody of 
the person's natural parent unless the natural parent is the 
veteran's spouse.  (iv) the person is residing with the 
veteran (or in the case of divorce following adoption, with 
the divorced spouse who is also a natural or adoptive parent) 
except for periods during which the person is residing apart 
from the veteran for purposes of full-time attendance at an 
educational institution or during which the person is 
residing apart from the veteran for purposes of full-time 
attendance at an educational institution or during which the 
person or the veteran is confined in a hospital, nursing 
home, other health-care facility, or other institution. 

The requirements of § 3.57(e)(3) have not been met in this 
case.  The Veteran was not entitled to or receiving a 
dependent's allowance for M.A.L. at any time within the year 
preceding his death.  Moreover, the requirements of § 
3.57(e)(2) were not met for a period of 1 year prior to the 
Veteran's death.  The record contains a decree of adoption, 
issued by the Regional Trial Court, Third Judicial Region, 
Branch 31, Guimba, Nueva Ecija on February 13, 2004, 
indicating that the Veteran adopted M.A.L.  The adoption 
decree and a home study report indicated that M.A.L. resided 
in the same household as his natural parents and the Veteran.  
The record does not show that M.A.L.'s natural parents 
relinquished custody of him.  Thus, because there is no 
evidence that M.A.L.'s  natural parents relinquished custody, 
the Board concludes that M.A.L. was not a legally adopted 
child of the Veteran at the time of the Veteran's death.  
Accordingly, M.A.L. does not qualify as a dependent child for 
VA purposes.  




ORDER

M.A.L. may not be recognized as the Veteran's child for VA 
benefit purposes.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


